 Case 3:16-cv-01735-D Document 628 Filed 09/03/21                  Page 1 of 2 PageID 17773



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 SECURITIES AND EXCHANGE                         §
 COMMISSION,                                     §
     Plaintiff,                                  §
                                                 §
 v.                                              §        Case No.: 3:16-CV-1735-D
                                                 §
 CHRISTOPHER A. FAULKNER,                        §
 BREITLING ENERGY                                §
 CORPORATION, JEREMY S.                          §
 WAGERS, JUDSON F. (“RICK”)                      §
 HOOVER, PARKER R. HALLAM,                       §
 JOSEPH SIMO, DUSTIN MICHAEL                     §
 MILLER RODRIGUEZ, BETH C.                       §
 HANDKINS, GILBERT STEEDLEY,                     §
 BREITLING OIL & GAS                             §
 CORPORATION, CRUDE ENERGY,                      §
 LLC, PATRIOT ENERGY, INC.,                      §
       Defendants,                               §
                                                 §
 and                                             §
                                                 §
 TAMRA M. FREEDMAN and                           §
 JETMIR AHMEDI,                                  §
      Relief Defendants.                         §


      ORDER APPROVING FIFTEENTH INTERIM APPLICATION TO PAY FEES INCURRED BY THE
              RECEIVER FOR THE CALENDAR QUARTER ENDING JUNE 30, 2021



         Before the Court is the Motion for Order Approving Fourteenth Application to Pay Fees

Incurred By the Receiver for Quarter Ending June 30, 2021 (“Motion”). Having considered the

Motion; all responses, objections and replies thereto, if any; the evidence presented; and arguments

of counsel; the Court is of the opinion that the Motion should be and is hereby GRANTED in all

respects.
 Case 3:16-cv-01735-D Document 628 Filed 09/03/21                  Page 2 of 2 PageID 17774



          The Court finds that with respect to the amounts approved for immediate payment set forth

below, the time spent, services performed, hourly rates charged, and expenses incurred by the

Receiver and his retained professionals during the time periods covered by the above-referenced

Fee Application, were reasonable and necessary for the Receiver to perform his Court-ordered

duties.

          It is therefore ORDERED that:

          The Motion for Order Approving Fifteenth Application to Pay Fees Incurred By the

Receiver for Quarter ending June 30, 2021 is GRANTED in all respects. The Court authorizes

Receiver to make the following payments from the Receivership Estate: (1) $55,073.00 to The

Taylor Law Offices, P.C.; and (2) $28,152.00 to Goforth.



Signed this 3rd        September
            ___day of __________________, 2021.



                                                      ________________________________
                                                      SIDNEY A. FITZWATER
                                                      SENIOR JUDGE
